Exhibit 10.19

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY
2004 SHARE COMPENSATION PLAN

 

RESTRICTED SHARE UNIT AGREEMENT
(with acknowledgement of Compensation Recovery Policy)

 

Seagate Technology plc, a public company incorporated under the laws of the
Republic of Ireland with limited liability (the “Company”) has awarded you
Restricted Share Units, pursuant to the provisions of the Company’s 2004 Share
Compensation Plan (the “Plan”) and this Restricted Share Unit Agreement
(including any attachments hereto, the “Agreement”) (collectively, the “Award”).
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.

 

The details of your Award are as follows:

 

1.             AWARD TERMS.  Subject to further detail included in the
Agreement, below are the key terms related to the Award:

 

(a)           Participant.

 

(b)           Global ID Number.

 

(c)           Date of Grant.

 

(d)           Grant Number.

 

(e)           Vesting Commencement Date.

 

(f)            Number of Restricted Share Units.

 

(g)           Vesting Schedule.  1/4th of the Restricted Share Units vest each
year on the first four anniversaries of the Vesting Commencement Date, subject
to your Continuous Service.  Notwithstanding the foregoing, in the event of your
termination of Continuous Service on account of your death, you shall be deemed
to have completed an additional year of service as of the termination date.

 

2.             GRANT OF RESTRICTED SHARE UNITS.  You are entitled to the
aggregate number of restricted share units (the “Restricted Share Units”)
specified in Section 1, above, pursuant to the terms and conditions of this
Agreement.  Each Restricted Share Unit represents the right to receive one
Share, subject to the terms and conditions set forth in this Agreement and the
Plan, each as amended from time to time.

 

If you relocate to another country, any special terms and conditions applicable
to Restricted Share Unit Awards granted in such country will apply to you, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.

 

In addition, the Company reserves the right to impose other requirements on the
Award and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to

 

--------------------------------------------------------------------------------


 

require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

3.             VESTING & SETTLEMENT.  Subject to the limitations contained
herein, the Restricted Share Units will vest as provided in Section 1, above,
provided that vesting will cease upon the termination of your Continuous Service
(“Termination”).  Upon the vesting of any Restricted Share Units, as promptly as
is reasonably practicable, Shares (which shall be fully paid up) shall be issued
to you and the Company shall deliver to you appropriate documentation evidencing
the number of Shares issued in settlement of such vested Restricted Share
Units.  Notwithstanding anything to the contrary, the settlement of the
Restricted Share Units shall be conditioned upon your making adequate provision
for Tax-Related Items, as discussed in Section 11, below.

 

4.             TERMINATION.  In the event of your Termination, you shall forfeit
any or all of the Restricted Share Units that have not vested as of the date of
Termination.

 

5.             RIGHTS AS HOLDER OF RESTRICTED SHARE UNITS.  You shall have no
rights as a shareholder of the Company with respect to your Restricted Share
Units until the date of issuance to you of evidence of ownership representing
the Shares.

 

6.             NUMBER OF SHARES.  The number of Shares subject to your
Restricted Share Unit Award may be adjusted from time to time for changes in
capitalization, as provided in Article XIV of the Plan.

 

7.             SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY COMPENSATION RECOVERY
FOR FRAUD OR MISCONDUCT POLICY.  The Participant hereby acknowledges and agrees
that the Participant and the award evidenced by this Agreement are subject to
the Seagate Technology Public Limited Company Compensation Recovery for Fraud
and Misconduct Policy as in effect from time to time, a current copy of which is
attached hereto as Exhibit A.  To the extent the Participant is subject to the
policy, the terms and conditions of the policy are hereby incorporated by
reference into this Agreement.

 

8.             SECURITIES LAW COMPLIANCE.  You will not be issued any Shares
under your Award unless the Shares are either (a) then registered under the
Securities Act or (b) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you will not receive such Shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

 

9.             TRANSFERABILITY.  The Restricted Share Units may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by you
without the prior written consent of the Company and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

 

10.          AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective shareholders, boards of directors, Officers or

 

--------------------------------------------------------------------------------


 

Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

 

11.          RESPONSIBILITY FOR TAXES.

 

(a)           Regardless of any action the Company or your employer (the
“Employer”) take with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items is and
remains your responsibility and may exceed the amount actually withheld by the
Company or the Employer.  You further acknowledge that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant, vesting or settlement of the Restricted Share Units,
the issuance of Shares, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.  Further, if you have become subject to Tax-Related Items
in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

(b)           Unless the Company, in its sole discretion, chooses to satisfy any
withholding obligation on the part of the Company and/or the Employer with
respect to the Tax-Related Items by some other means in accordance with clause
(c) below, your acceptance of this Agreement constitutes your instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell on your behalf a whole number of Shares from
those Shares issuable to you upon settlement of the Restricted Share Units as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy any such applicable withholding obligation.  Such Shares will be sold on
the day the Tax-Related Items are to be determined or as soon thereafter as
practicable.  You will be responsible for all brokers’ fees and other costs of
sale, which fees and costs may be deducted from the proceeds of the foregoing
sale of Shares, and you agree to indemnify and hold the Company and any
brokerage firm selling such Shares harmless from any losses, costs, damages, or
expenses relating to any such sale.  To the extent the proceeds of such sale
exceed your Tax-Related Items, such excess cash will be deposited into the
securities account established with the brokerage service provider for the
settlement of your Restricted Share Units.  You acknowledge that the Company or
its designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
your Tax-Related Items.  Accordingly, you agree to pay to the Company as soon as
practicable, including through additional payroll withholding, any amount of the
Tax-Related Items that is not satisfied by the sale of Shares described above.

 

(c)           At any time before any taxable or tax withholding event, the
Company may, in its sole discretion, elect to satisfy any withholding obligation
with respect to the Tax-Related Items through Share withholding pursuant to this
clause (c).  As such, to the extent the Company makes such an election, you
hereby authorize the Company to withhold Shares otherwise deliverable upon
settlement of the Restricted Share Units having a Fair Market Value on the date
of settlement equal to the amount sufficient to satisfy the Tax-Related Items. 
Alternatively, or in addition, the Company may, in its sole discretion, elect to
satisfy any withholding obligation with

 

--------------------------------------------------------------------------------


 

respect to the Tax-Related Items by withholding from your wages or other cash
compensation to be paid to you by the Employer, the Company or any Affiliate.

 

(d)           To avoid negative accounting treatment, the Company may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates.  If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you will be deemed to have been issued the full number of Shares subject to the
vested Restricted Share Units, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of your participation in the Plan.

 

(e)           Finally, you shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if you
fail to comply with your obligations in connection with the Tax-Related Items.

 

12.          NATURE OF THE AWARD.  In accepting the Award, you acknowledge,
understand and agree that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

 

(b)           the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Share Units,
or benefits in lieu of Restricted Share Units, even if Restricted Share Units
have been awarded repeatedly in the past;

 

(c)           all decisions with respect to future Restricted Share Unit awards,
if any, will be at the sole discretion of the Company;

 

(d)           You are voluntarily participating in the Plan;

 

(e)           the Award and any Shares subject to the Award are an extraordinary
item that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which is outside the scope of your
employment or service contract, if any;

 

(f)            the Award and any Shares subject to the Award are not intended to
replace any pension rights or compensation;

 

(g)           the Award and any Shares subject to the Award are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Affiliate;

 

(h)           the Award and your participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Affiliate;

 

(i)            the future value of the underlying Shares is unknown and cannot
be predicted with certainty;

 

--------------------------------------------------------------------------------


 

(j)            no claim or entitlement to compensation or damages shall arise
from forfeiture of the Award resulting from termination of your employment by
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws), and in consideration of the Award to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company or the Employer, waive your ability, if any, to bring any
such claim, and release the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;

 

(k)           in the event of the termination of your Continuous Service
(whether or not in breach of local labor laws), your right to vest in the
Restricted Share Units under the Plan, if any, will terminate effective as of
the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of the Award; and

 

(l)            the Award and the benefits under the Plan, if any, will not
necessarily transfer to another company in the case of a merger, take-over or
transfer of liability.

 

13.          NO ADVICE REGARDING GRANT.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan, or your acquisition or sale of the
underlying Shares.  You are hereby advised to consult with your own personal
tax, legal and financial advisors regarding your participation in the Plan
before taking any action related to the Plan.

 

14.          DATA PRIVACY.  You hereby explicitly and unambiguously consent to
the collection, use, processing and transfer, in electronic or other form, of
your personal data as described in this Agreement and any other Award materials
by and among, as applicable, the Employer, the Company and its Affiliates
(whether inside or outside the European Economic Area) for the exclusive purpose
of implementing, administering and managing your participation in the Plan.

 

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all Restricted Share Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 

You understand that Data will be transferred to a brokerage firm or share plan
service provider designated by the Company which is assisting the Company with
the implementation, administration and management of the Plan.  You understand
that the recipients of Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than your country.  You understand that you
may request a list with the names and addresses of any potential recipients of
Data by contacting your local human resources representative.  You authorize the
Company, any Company-designated brokerage firm or share plan service provider
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and

 

--------------------------------------------------------------------------------


 

managing the Plan to receive, possess, use, retain, process and transfer Data,
in electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan.  You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan.  You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative.  You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

15.          NOTICES.  Any notices provided for in your Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.  Any such notices from the Company to you may also
be delivered to you through the Company’s electronic mail system (during your
Continuous Service) or at the last email address you provided to the Company
(after termination of your Continuous Service).

 

16.          MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assignees.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

17.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.

 

18.          CHOICE OF LAW AND VENUE.  The Award is governed by, and subject to,
the laws of the State of California, without regard to such state’s conflict of
laws rules, as provided in the Plan.  For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this Award, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Award is made and/or to be performed.

 

--------------------------------------------------------------------------------


 

19.          LANGUAGE.  If you have received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

 

20.          SEVERABILITY.  The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

21.          ADDITIONAL TERMS/ACKNOWLEDGEMENTS.  You acknowledge receipt of, and
understand and agree to the terms of, this Agreement and the Plan (including any
exhibits to each document).  You further acknowledge that this Agreement and the
Plan (including any exhibits to each document) set forth the entire
understanding between you and the Company regarding the acquisition of the
Shares subject to this Award and supersede all prior oral and written agreements
with respect thereto, including, but not limited to, any other agreement or
understanding between you and the Company or an Affiliate relating to your
Continuous Service and any termination thereof, compensation, or rights, claims
or interests in or to the Shares.

 

You also acknowledge that, unless you specifically request (or have in the past
specifically requested) to receive communications regarding the Plan and this
Award in paper form, you agree to receive all communications regarding the Plan
and this Award (including but not limited to the Plan Prospectus) by electronic
delivery through an online or electronic system established and maintained by
the Company or a third party designated by the Company (currently through the
Morgan Stanley Smith Barney Corporate Benefits website at www.benefitaccess.com,
which you may easily access and understand how to access, review and print the
communications posted thereon).  Further, if requested, you agree to participate
in the Plan through such an online or electronic system.  In addition, you
understand that it is your responsibility to notify the Company of any changes
to your mailing address so that you may receive any shareholder information to
be delivered by regular mail.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY COMPENSATION RECOVERY FOR FRAUD OR
MISCONDUCT POLICY

Effective January 29, 2009

 

The Seagate Technology Public Limited Company Compensation Recovery for Fraud or
Misconduct Policy is intended to support accurate disclosure by recovering
compensation paid to an executive covered by this policy where such compensation
was based on incorrectly reported financial results due to the fraud or willful
misconduct of the executive who received such compensation.

 

Employees Covered:

 

“Executive” is defined as U.S. employees of Seagate Technology plc, a public
company incorporated under the laws of the Republic of Ireland with limited
liability, or one of its subsidiaries (the “Company”) at the Senior Vice
President level or above and any other officers subject to Section 16 of the
Securities Exchange Act of 1934, as amended.

 

Compensation Covered:

 

The repayment and other obligations of an Executive described in this policy
apply to any bonus paid, share grant issued (whether or not vested) and/or
vested during the covered period, or share option exercised during the covered
period, defined as the period commencing with the later of the effective date of
this policy or the date that is four years prior to beginning of the fiscal year
in which a restatement is announced and ending on the date recovery is sought
pursuant to this policy; provided, however, that in no event shall this policy
apply to any share or option award granted before the effective date of this
policy.

 

Fraud or Misconduct:

 

For the purposes of this policy, “Fraud” or “Misconduct” shall mean any of the
following events that are significant contributing factors to a restatement of
the Company’s financial results, as determined pursuant to “Determination of
Fraud or Misconduct”, below: (A) embezzlement or theft by the Executive, (B) the
commission of any act or acts on the Executive’s part resulting in the
conviction (or plea of guilty or nolo contendere) of such Executive of a felony
under the laws of the United States or any state (or equivalent law of any
jurisdiction outside of the United States), (C) Executive’s willful malfeasance
or willful misconduct in connection with Executive’s financial reporting
obligations for the Company, or (D) Executive’s other misrepresentation, act, or
omission which is materially injurious to the Company’s financial reporting
obligations.

 

Recovery Event:

 

A recovery event occurs when:

 

·                  The Company issues a restatement of financial results, and

 

·                  The independent members of the Board of Directors determine
in good faith that the Fraud or Misconduct of an Executive covered by this
policy was a significant contributing factor to such restatement, and

 

--------------------------------------------------------------------------------


 

·                  During the covered period, (i) some or all of a bonus
previously paid or performance-based share grant that vested prior to such
restatement, in either case, having a value of at least $100,000, would not have
been paid or become vested, as applicable, based upon the restated financial
results, (ii) the Executive exercised one or more share options, sold the
Company’s shares acquired upon such exercises and in the aggregate realized
proceeds of at least $100,000 or (iii) the Executive sold the Company’s shares
attributable to one or more non-performance-based share grants and in the
aggregate realized proceeds of at least $100,000.

 

Determination of Fraud or Misconduct:

 

The determination of whether an Executive’s Fraud or Misconduct was a
significant contributing factor to the Company’s restatement of financial
results shall only be made by the affirmative vote of a majority of all of the
independent members of the Board at an in-person meeting of the independent
members of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive, with or without legal counsel,
is given an opportunity to be heard at such meeting).  Any determination by the
Board pursuant to this policy shall be subject to the Executive’s right to
review by an arbitrator pursuant to procedures set forth in the Seagate
Executive Severance and Change of Control Plan, a copy of which is attached
hereto.

 

Repayment Obligation:

 

Upon receiving from the Company the revised calculations and determination of
the independent members of the Board of Directors setting forth the amount of a
previously paid bonus or bonuses that would not have been paid and/or a
performance-based share grant or grants that would not have vested, in all cases
based upon the restated financial results, and/or the proceeds of sales of
shares acquired upon the exercise of share options or following the vesting of
any non-performance-based share grants, the affected Executive will be required
to deliver, within 30 days of such written notification of the amount due, to
the Company an amount in equal to: (i) the bonus payments that would not have
been made during the covered period had the restated financial results been used
to determine such bonus awards; (ii) with respect to a performance-based share
grant that was issued and/or vested during the covered period, an amount in cash
or equivalent value in the Company’s shares (or a combination of the two) equal
to the net proceeds realized by the Executive upon the issuance and, if
applicable, subsequent sale of any shares that would not have been issued or
vested based upon the restated financial results; (iii) with respect to any
share option that was exercised during the covered period, an amount in cash
equal to the net proceeds realized by the Executive upon the sale during the
covered period of some or all of the shares acquired upon the exercise of such
share option; and (iv) with respect to the sale of shares following the vesting
of any non-performance-based share grant, an amount in cash determined by the
independent members of the Board of Directors to be attributable to the
Executive’s Fraud or Misconduct.  The Executive shall also immediately comply
with any instructions delivered by the Company with respect to any of the
Company’s shares that have not yet been sold or otherwise disposed of and would
not have been issued or vested based upon the restated financial results.  For
this purpose, “net proceeds” shall be net of any brokerage commissions and
amounts paid to the Company to satisfy the aggregate exercise price and/or tax
withholding obligations paid in respect of the award.  With respect to amounts
to be paid in cash, the form of payment may be a certified cashier check, money
transfer, or other method as approved by the Board of Directors.

 

Other Terms:

 

The Company shall be able to enforce the repayment obligation described in this
policy by all legal means available, including, without limitation, by
withholding such amount from other sums owed to the affected Executive.

 

--------------------------------------------------------------------------------